DETAILED ACTION
This Office Action is sent in response to Applicant's Response filed 02/17/2021 for application number 16/204041. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments, see pg. 10, para 3-4, with respect to claim 1, have been considered but are not persuasive because the arguments do not apply to the newly cited Minari reference being used in the current rejection.
Applicant argues that Sloo does not teach, alone or in combination, “provide a plurality of first button objects in corresponding to the plurality of first recommendation keys, wherein an arrangement and a number of the plurality of first button objects correspond to an arrangement and a number of keys included the remote controller, and based on one of the plurality of first button objects being selected, provide a plurality of second button objects corresponding to a plurality of second recommendation keys based on at least key input history, wherein an arrangement and a number of the plurality of second button objects correspond to arrangement and number of keys included the remote controller” [pg. 10, para 4-pg. 11, para 1]. Examiner respectfully disagrees.
Sloo teaches displaying a user interface including an alphanumeric keypad representation with input keys [Fig. 1, para 0023, 0026-0027], interpreted to teach “a plurality of first button objects”, including numbers and letters which are recommended to the user for input into the search box [Fig. 1, para 0023, 0026-0027] and are 
Therefore, the initial keypad representation input keys and the updated keypad representation input keys mapped to the remote controller keypad of Sloo teach “provide a plurality of first button objects in corresponding to the plurality of first recommendation keys, wherein an arrangement and a number of the plurality of first button objects correspond to an arrangement and a number of keys included the remote controller, and based on one of the plurality of first button objects being selected, provide a plurality of second button objects corresponding to a plurality of second recommendation keys based on at least key input history, wherein an arrangement and a number of the plurality of second button objects correspond to arrangement and number of keys included the remote controller”.
Claims 11 and 20 recite similar limitations to those recited in claim 1 and remain rejected upon a similar basis as claim 1 as stated above.
Dependent claims 2-10 and 12-19 remain rejected at least based on their dependence from independent claims 1 and 11.

Claim Objections
Claims 2, 4-8, and 14-17 are objected to because of the following informalities.
Claims 2 and 8 recites “the first button object” which lacks antecedent basis and has been interpreted as “[[the]] --a
Claims 4 and 14 recite “the predetermined object obtained by the image signal” which lacks antecedent basis and has been interpreted as “[[the]] --a-- predetermined object obtained by the image signal”.
Claims 5 and 15 recite “the key input history information” which lacks antecedent basis and has been interpreted as “[[the]] key input history information”.
Claims 6 and 16 recite "the received button information" which is unclear if it refers to the "button information input in a remote controller being received" as recited in the instant claim or the "button information being received" as recited in parent claims 2 and 12 and has been interpreted as "[[the]] received button information".
Claims 6 and 16 recite "the second key" which is unclear if it refers to the "second key to be input after the first key corresponding to the received button information" as recited in the instant claim or the "second key to be input after the first key" as recited in parent claims 2 and 12 and has been interpreted as "the second key --to be input after the first key corresponding to the received button information--".
Claims 6 and 16 recite “the button object” which lacks antecedent basis and has been interpreted as “[[the]] --a-- button object”.
Claims 7 and 17 recite "the first key in the button object" which is unclear if it refers to the "button object" as recited in parent claim 6 or the "first key corresponding to the received button information" as recited in parent claims 2 and 12 and has been interpreted as "the first key [[in the]] --corresponding to the received-- button [[object]] --information-- ".
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8-12, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sloo (US 20070060176 A1) in view of Minari (US 20070013673 A1).

As to claim 1, Sloo discloses an electronic apparatus [Figs. 1, 5, para 0022, 0046, client system] comprising:
a communicator comprising communication circuitry configured to receive a control signal from a remote controller [para 0046-0047, client includes communication interfaces to receive input commands from remote control device, note device includes hardware to perform functions (see hardware at para 0039)]; and
a processor [para 0048, client includes processor] configured to:
provide an image in a screen based on an image signal [Fig. 1, para 0024-0026, 0054-0055, display keypad user interface (read: image) on display device including program data received (read: image signal) from content providers],
determine a plurality of first recommendation keys … [Fig. 1, para 0026-0027, application software implements user interface with alphanumeric characters (read: first recommendation keys, where input keys are recommended for input selection)],
provide a plurality of first button objects in corresponding to the plurality of first recommendation keys [Fig. 1, para 0023, 0027, display keypad representation with input keys (read: button objects) used to reflect (read: corresponding to) alphanumeric characters], wherein an arrangement and a number of the plurality of first button objects [Fig. 1, para 0026-0028, representation (read: arrangement) of multiple keypad input keys (read: number of plurality of first button objects) are mapped (read: correspond) to physical remote control keypad with an arrangement of multiple keys], and
based on one of the plurality of first button objects being selected [Figs. 1-2, para 0026, 0029-0030, receive user input of keypad representation based on remote keypad input], provide a plurality of second button objects corresponding to a plurality of second recommendation keys based on at least key input history [Figs. 1-3, para 0031-0033, 0043, display keypad representation input keys (read: second button objects) with possible subsequent character selections (read: second recommendation keys) based on received keypad input], wherein an arrangement and a number of the plurality of second button objects correspond to arrangement and number of keys included the remote controller [Fig. 1-3, para 0031-0033, 0043, updated representation (read: arrangement) of multiple keypad input keys (read: number of plurality of second button objects) represent (read: correspond to) physical remote control keypad with an arrangement of multiple keys].
However, Sloo does not specifically disclose determining a plurality of first recommendation keys based on at least a type of the image.
Minari discloses: determining a plurality of first recommendation keys based on at least a type of the image [Figs. 4, 7A-7B, para 0053-0054, display keyboard keys (read: first recommendation keys, where displayed keys are recommended for selection) based on selection of the displayed image of a specific input field item (read: type of the image) within the application window].
Sloo and Minari are analogous art to the claimed invention being from a similar field of endeavor of character input interfaces.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify determining keys as disclosed by Sloo with determining keys based on an image type as disclosed by Minari with a reasonable expectation of success.
[Minari, para 0057].

As to claim 2, Sloo discloses the electronic apparatus as claimed in claim 1, wherein, in response to button information being received from the remote controller [Fig. 4, para 0033-0034, 0040, client receives keypad input from remote control device] the processor is further configured
to identify a first key corresponding to the received button information [Fig. 2, 0034, 0040, enter character mapped to received keypad input (see mapping at para 0027)], 
to identify a second key to be input after the first key [para 0034-0035, 0042, locate possible subsequent character matches based on entered character], and
to change the first button object to include the second key [Fig. 3, para 0035-0036, 0042-0043, update keypad representation to reflect possible subsequent match].

As to claim 4, Sloo discloses the electronic apparatus as claimed in claim 2,
wherein the communicator is further configured to receive the image signal from an external apparatus [para 0024, 0046-0047, 0054-0055, device includes communication interface to facilitate receiving program data from network content providers], and
wherein the processor is further configured to generate the plurality of first recommendation keys corresponding to the predetermined object obtained by the image signal from among a plurality of virtual keypad objects [Fig. 1, para 0024, 0026-0027, display alphanumeric input keys (read: plurality of first recommendation keys) with entry information (read: predetermined object) included in received program data, where input key characters are selected from set of alphanumeric characters (read: virtual keypad objects)].

As to claim 5, Sloo discloses the electronic apparatus as claimed in claim 4, further comprising
a memory configured to store key input history information [para 0048-0049, memory stores application data, where application data includes sequence of characters entered into search box (see characters at Figs. 1-3, para 0026)],
wherein the processor is further configured to obtain the key input history information for each predetermined object [para 0026, 0031-0032, receive characters entered into search text box], and
to cause the key input history information obtained for each predetermined object to be stored in the memory [para 0048-0049, memory stores application data, where application data includes entered search term characters (see entering at para 0026)].

As to claim 6, Sloo discloses the electronic apparatus as claimed in claim 4, wherein, in response to button information input in a remote controller being received from the remote controller [Fig. 4, para 0025, 0030, 0040, user enters character input to client device through remote control device], the processor is further configured
to identify a second key to be input after the first key corresponding to the received button information [para 0035, 0042, locate possible subsequent character based on entered character],and
to rearrange a plurality of key areas included in the plurality of second recommendation keys such that the second key is included in the button object [Fig. 3, para 0035-0036, update keypad representation input keys to reflect subsequent possible character selection as keypad input key].

As to claim 7, Sloo discloses the electronic apparatus as claimed in claim 6, wherein the processor is further configured to rearrange the plurality of key areas included in the plurality of second recommendation keys such that the second key is positioned at a same position as a position of the first key in the button object [Figs. 2-3, para 0034-0035, replace display of entered character on input key of keypad representation with subsequent possible character, note current character C on input key 2].

As to claim 8, Sloo discloses the electronic apparatus as claimed in claim 1, wherein the first button object includes [Figs. 1-3, para 0027, 0033, keypad representation input key is mapped to keypad of remote control, where remote keypad includes numeric characters, where strikethrough indicates non-selected alternative].

As to claim 9, Sloo discloses the electronic apparatus as claimed in claim 1, further comprising a display configured to display the plurality of first button objects [Fig. 1, para 0026-0027, display device displays user interface with multiple keys of keypad representation].

As to claim 10, Sloo discloses the electronic apparatus as claimed in claim 1, wherein the communicator is further configured to transmit the plurality of first button objects to an external display apparatus [Figs. 1, 5, para 0021-0023, 0052, client device communicates user interface including keypad representation keys to display device].

As to claim 11, Sloo and Minari, combined at least for the reasons above, Sloo discloses a control method of an electronic apparatus [Figs. 1, 5, para 0022, 0046, client system] comprising, the method comprising: limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claim 12, Sloo discloses the control method as claimed in claim 11, wherein, in response to button information being received from the remote controller [Fig. 4, para 0033-0034, 0040, client receives keypad input from remote control device], the determining includes
identifying a first key corresponding to the received button information [Fig. 2, 0034, 0040, enter character mapped to received keypad input (see mapping at para 0027)]
identifying a second key to be input after the first key [para 0034-0035, 0042, locate possible subsequent character matches based on entered character], and
wherein the providing includes
changing the plurality of first recommendation keys to include the second key [Fig. 3, para 0035-0036, 0042-0043, update keypad representation key to reflect possible subsequent character match] and
providing the plurality of second recommendation keys a keypad image including the second key [Fig. 3, para 0031-0033, 0043, display user interface of updated keypad representation with possible subsequent character match].

As to claims 14-17 and 19, Sloo and Minari, combined at least for the reasons above, disclose the control method as claimed in claims 12 and 11 comprising: limitations substantially similar to those recited in claims 4-7 and 9, respectively, and are rejected under similar rationale.

As to claim 18, Sloo discloses the control method as claimed in claim 11, wherein the plurality of first button objects includes [Figs. 1-3, para 0027, 0033, keypad representation input keys are mapped to keypad of remote control, where remote keypad includes numeric characters].

As to claim 20, Sloo and Minari, combined at least for the reasons above, Sloo discloses a non-transitory computer-readable recording medium having recorded thereon instructions, which when executed by a processor [Figs. 1, 5, para 0022, 0046-0049, memory stores software executable by a processor] cause an electronic apparatus to perform operations [para 0048-0049, client device includes processor executing stored instructions] comprising: limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sloo and Minari as applied to claims 2 and 12 above, and further in view of Ng et al. (US 20030193478 A1).

As to claim 3, Sloo discloses the electronic apparatus as claimed in claim 2, wherein the processor is further configured to identify the second key [para 0035, 0042, locate possible subsequent matches based on entered character].
However, Sloo and Minari do not specifically disclose identifying the second key using machine learning.
Ng discloses identify the second key using machine learning [para 0161-0162, present subsequent character using digraph association optimized by learning engine (see engine at para 0191-0193)].
Sloo, Minari, and Ng are analogous art to the claimed invention being from a similar field of endeavor of character input interfaces.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify identifying a key as disclosed by Sloo and Minari with identifying a key with machine learning as disclosed by Ng with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Sloo and Minari as described above to improve character entry with every usage and/or personalised entry to the user by means of the character learning engine without any heavy emphasis on statistics, probability or permutation [Ng, para 0197].

As to claim 13, Sloo, Minari, and Ng, combined at least for the reasons above, disclose the control method as claimed in claim 12 comprising: limitations substantially similar to those recited in claim 3, respectively, and are rejected under similar rationale.

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  It is respectfully 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamashita et al (US 20100222095 A1) and Yang et al. (US 20070033647 A1) disclose a 4-digit password input field.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240.  The examiner can normally be reached on M-F between 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/LINDA HUYNH/Examiner, Art Unit 2145

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145